Case: 20-30136     Document: 00515808650         Page: 1     Date Filed: 04/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-30136                          April 5, 2021
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                           Plaintiff—Appellant,

                                       versus

   Jamie Smith,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                          USDC No. 5:01-CR-50070-2


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          In 2002, a jury convicted Jamie Smith of conspiring to possess, with
   intent to distribute, five kilograms or more of powder cocaine, 50 grams or
   more of crack cocaine, and marijuana, in violation of 21 U.S.C. § 846. He




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30136      Document: 00515808650           Page: 2   Date Filed: 04/05/2021




                                     No. 20-30136


   was sentenced to, inter alia, a within-Sentencing Guidelines term of 360-
   months’ imprisonment.
          Smith moved in 2018 to reduce his sentence pursuant to the First Step
   Act, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 (2018). The district
   court granted Smith’s request, concluding Smith was eligible for relief under
   the First Step Act and ordering his sentence be reduced to 300-months’
   imprisonment.
          The Government contends Smith’s conviction was not a “covered
   offense” under the First Step Act because it included both crack cocaine and
   powder cocaine, and the drug-quantity thresholds for powder cocaine were
   not modified by the 2010 Fair Sentencing Act. We generally review for abuse
   of discretion the decision to reduce a sentence pursuant to the First Step Act;
   questions of law, such as the court’s determination turning on the meaning
   of a federal statute, are reviewed de novo. United States v. Jackson, 945 F.3d
   315, 319 (5th Cir. 2019), cert. denied, 140 S. Ct. 2699 (2020).
          Our court recently held dual-object conspiracies, i.e. drug conspiracies
   involving both powder and crack cocaine, qualify as covered offenses under
   the First Step Act because the “statutory penalties for the crack-cocaine
   object were modified by Section 2 of the Fair Sentencing Act”. United States
   v. Winters, 986 F.3d 942, 950 (5th Cir. 2021); see Fair Sentencing Act of 2010,
   Pub. L. 111-220, § 2(a), 124 Stat. 2372, 2372 (2010). Smith’s conspiracy
   offense was committed before August 3, 2010, and is, therefore, a covered
   offense under the First Step Act.
          AFFIRMED.




                                          2